Filed 7/28/22 P. v. Snow CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B314736

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. GA022891)
           v.

  STEPHEN SNOW,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Suzette Clover, Judge. Affirmed.
      William J. Capriola, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and J. Michael Lehmann,
Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
       In 1995, Stephen Snow, a military veteran, was sentenced
to an indeterminate term. Years later, he petitioned to recall his
sentence under new legislation categorizing trauma-related
conditions caused by military service as a mitigating factor. The
trial court denied the petition, finding that the legislation did not
apply to indeterminate sentences. Snow appeals. Agreeing with
the trial court, we affirm.
                         BACKGROUND
      In 1995, a jury found Snow guilty of second degree
commercial burglary (Pen. Code,1 § 459). After the trial court
found that Snow had two prior convictions within the meaning of
the Three Strikes law, he was sentenced to 25 years to life.
      In 2021, Snow filed a petition to recall the judgment under
section 1170.91, subdivision (b)(1), arguing that he suffered from
mental disorders resulting from his military service. Snow also
submitted evidence to establish his condition and veteran status.
Although the trial court appointed counsel for Snow, the trial
court summarily denied the petition without a hearing on the
ground that section 1170.91 applies to determinate terms,
whereas Snow had been sentenced to an indeterminate term.
                          DISCUSSION
      Snow contends that the trial court erred in summarily
denying his petition, arguing that his eligibility for resentencing
could only be determined after a hearing.
      Effective January 1, 2015, sentencing courts must consider
any trauma, substance abuse, and mental health issues caused


      1
       All further undesignated statutory references are to the
Penal Code.




                                  2
by a defendant’s service in the United States military as
mitigating factors in sentencing. (§ 1170.91, subd. (a); see
generally People v. Bonilla-Bray (2020) 49 Cal.App.5th 234, 238
(Bonilla-Bray).) Defendants sentenced before January 1, 2015
may petition for a resentencing hearing at which the court
considers mitigating factors related to military service.
(§ 1170.91, subd. (b)(1).)
       By its express terms, section 1170.91 applies only to people
serving determinate sentences under section 1170. (People v.
Estrada (2020) 58 Cal.App.5th 839; accord, People v. Stewart
(2021) 66 Cal.App.5th 416, 423–424.) That is, the statute states
it applies to “term[s] under subdivision (b) of Section 1170.”
(§ 1170.91, subd. (a).) Section 1170, subdivision (b), describes a
sentencing court’s discretion to choose aggravated, middle, or low
determinate terms based on mitigating and aggravating factors.
(See Estrada, at p. 843.)
       Here, Snow was not sentenced to a determinate term under
section 1170. Instead, the trial court sentenced him to an
indeterminate term under the Three Strikes law. Section
1170.91 was inapplicable to his sentence, and therefore the trial
court could summarily deny the petition.
       Snow, however, counters with this Division’s opinion in
Bonilla-Bray, supra, 49 Cal.App.5th 234, to support his
contention that he was eligible for resentencing and that
eligibility can be determined only after a hearing. Bonilla-Bray
observed that section 1170.91, subdivision (b)(3), directs how trial
courts must evaluate resentencing petitions. Upon receiving a
petition, the trial court must hold a hearing after at least 15 days
of notice to the prosecution to determine whether the defendant
meets the statutory criteria. (§ 1170.91, subd. (b)(3).) “At that




                                 3
hearing, the prosecution shall have an opportunity to be heard on
the petitioner’s eligibility and suitability for resentencing. If the
person satisfies the criteria [in subdivision (b)], the court may, in
its discretion, resentence the person following a resentencing
hearing.” (Ibid.) Bonilla-Bray, at page 238, outlined the five
criteria a petitioner must establish “[t]o be eligible for
resentencing”: (1) the petitioner is serving a sentence for a felony
conviction, (2) the petitioner served in the United States military,
(3) as a result of the petitioner’s service, the petitioner suffers
from, for example, posttraumatic stress disorder, substance
abuse, or mental health problems, (4) the sentencing court did
not consider these circumstances as a factor in mitigation, and
(5) the petitioner was sentenced before January 1, 2015.
       Snow therefore reasons that because the criteria for
eligibility do not include that the petitioner was sentenced to a
determinate term and because he otherwise established the five
factors identified in Bonilla-Bray, a hearing was mandated. Not
so. First, the Bonilla-Bray defendant was sentenced to a
determinate term and therefore the court had no occasion to
address ineligibility for a defendant sentenced to an
indeterminate term. (Bonilla-Bray, supra, 49 Cal.App.5th at
p. 237.) Snow therefore reads too much into Bonilla-Bray’s
silence about indeterminate terms because that was not the
issue.
       Second, Snow’s reading of section 1170.91, subdivision (b),
divorces it from subdivision (a), which states a mental health
issue stemming from military service is a mitigating factor when
a trial court is imposing a term under section 1170. Interpreting
a statute requires construing the words in context and
harmonizing its parts by considering them in the context of the




                                  4
statutory framework as a whole. (Skidgel v. California
Unemployment Ins. Appeals Bd. (2021) 12 Cal.5th 1, 14.)
Construed as a whole, section 1170.91 does not concern
indeterminate sentences.
       Finally, even while conceding he was sentenced to an
indeterminate term, Snow argues that a hearing would not be an
idle act. He reasons that the trial court would not have to recall
his sentence but could simply resentence him “in the same
manner as if he had not previously been sentenced,” by striking
one of the strike priors, which would then require it to reconsider
the mitigating factor of his military service. To the extent we
understand this argument, Snow is essentially saying the trial
court could grant a Romero2 motion and resentence him to a low
term, using his mental health issue and veteran status as a
mitigating circumstance. However, section 1170.91 “is not a
vehicle for obtaining the opportunity to make a Romero
motion. . . . In other words, granting a Romero motion is not
imposing a term. The trial court must consider the military-
related disorder as a mitigating factor only when making a choice
from a triad.” (People v. Stewart, supra, 66 Cal.App.5th at
p. 424.)




      2
          People v. Superior Court (Romero) (1996) 13 Cal.4th 497.




                                  5
                        DISPOSITION

     The order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                      EDMON, P. J.


We concur:




                       LAVIN, J.




                       EGERTON, J.




                              6